DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 11/10/2021. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 14-15 of Applicant’s Remarks, filed 11/10/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedied the previous issues.


Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Morimoto et al. (JP2006254238) discloses a flare [or artifact] correction circuit for an image display apparatus…, with which the band and gain of flare correction can be controlled automatically according to ambient light. See Problem to be Solved section in Morimoto, and comprises a flare correction circuit for an image display apparatus…, with which the band and gain of flare correction can be 
Yamada (US 20060033749) discloses an image display device comprising an ambient light detection unit including an optical sensor that detects ambient brightness and detection signal from an optical sensor to output to a conversion unit having a plurality of LUTs for performing nonlinear correction on an input gradation of an image signal. See paragraphs 29-33. Yamada further teaches: the conversion unit selects one of the LUT on the basis of a display mode…., In the same display mode, as ambient light increase, the LUT is switched to one having a smaller gamma factor y. When the ambient light is the same, a LUT having a larger gamma factor y is used in "dynamic 
However, the combination of Morimoto and Yamada fail to teach deriving a correction amount for correcting an artifact of the image data based on (a) the information obtained by the obtainment unit and (b) the image data, wherein the correction amount for the first region is smaller than the correction amount for the second region, and wherein the correction amount for the second region is reduced as the second region falls outside the first region in the image.
These features, in combination, distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






WS
12/31/2021